EXHIBIT 10.2

FIRST AMENDMENT TO THE
AMENDED AND RESTATED LICENSE AGREEMENT

THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED LICENSE AGREEMENT (“Amendment”)
made as of the 10th day of October, 2002, by and between VASCULAR GENETICS INC.,
a Delaware corporation (the “Licensee”) and HUMAN GENOME SCIENCES, INC., a
Delaware corporation (“HGS”).

WHEREAS, HGS and the Licensee entered into that certain License Agreement, dated
as of October 31, 1997 (“Original License Agreement”), whereunder HGS granted to
the Licensee an exclusive license to use the gene Vascular Endothelial Growth
Factor 2 in gene therapy treatment of vascular diseases; and

WHEREAS, the parties amended the Original License Agreement in its entirety with
that certain Amended and Restated License Agreement, dated February 28, 2001
(“Amended License Agreement”); and

WHEREAS, the parties entered into that certain Recapitalization Agreement, dated
September 5, 2002 (“Recapitalization Agreement”), whereunder the parties set
forth certain obligations between one another, including certain obligations
related to the Amended License Agreement; and

WHEREAS, in connection with the Recapitalization Agreement, and pursuant to
Section 12.3 of the Amended License Agreement, the parties desire to herein
amend the Amended License Agreement.

NOW, THEREFORE, for and in consideration of the premises and mutual promises
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

The Parties acknowledge that all capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms in the Amended License Agreement.

2.

Section 1.3. Effective upon the Effective Time of the merger of LICENSEE with
GenStar Therapeutics Corporation or an affiliate thereof (“Merger”), Section 1.3
of the Amended License Agreement (definition of Change of Control) shall be
deleted in its entirety.

3.

Section 1.8. Effective upon the Effective Time of the Merger, Section 1.8 of the
Amended License Agreement (definition of FDA Clinical Hold) shall be deleted in
its entirety.

4.

Section 3.2. Section 3.2 of the Amended License Agreement (minimum use
milestones) is hereby deleted in its entirety and replaced with the following:






--------------------------------------------------------------------------------

Effective upon the execution hereof and prior to the Merger Section 3.2 shall
read as follows:

Subject to Sections 3.3 and 3.4, LICENSEE agrees that it will meet the following
minimum use standards either by its own performance or through or in combination
with a sublicensee:

(a)

Intentionally omitted.

(b)

Not later than March 30, 2003, LICENSEE shall have met with the FDA and received
concurrence for the design of a clinical program for at least one LICENSED
PRODUCT that will support licensure in the United States, such occurrence to be
evidenced by minutes of such meeting.

(c)

Within twenty-four (24) months following the date of notification from the FDA
that the FDA CLINICAL HOLD is removed (but no later than June 30, 2003),
LICENSEE shall have prepared and submitted a BLA for at least one LICENSED
PRODUCT.

On and after the Merger, Section 3.2 shall read as follows:

LICENSEE agrees that it will meet the following minimum use standards either by
its own performance or through or in combination with a sublicensee

(a)

LICENSEE shall have initiated a Phase IIb or Phase III clinical trial within 3
months of validating that it has CLINICAL TRIAL MATERIAL acceptable for such
clinical trial, but in no event later than June 30, 2004.

(b)

LICENSEE shall have had an official end of Phase II meeting with FDA no later
than September 30, 2005.

(c)

If both a Phase IIb and Phase III clinical trial are required by FDA, LICENSEE
shall have initiated the Phase III clinical trial no later than 6 months after
the end of the Phase II meeting, but not later than March 31, 2006.

(d)

LICENSEE shall have filed a BLA for at least one LICENSED PRODUCT no later than
December 31, 2009.

LICENSEE will give notice of meeting each milestone within ten (10) business
days of its occurrence. LICENSEE will provide semi-annual updates to HGS on
clinical trial progress. For purposes of the above milestones, initiate shall
mean when the first patient is dosed with CLINICAL TRIAL MATERIAL. If FDA
imposes unexpected requirements unrelated to actions by LICENSEE, LICENSEE and
HGS will negotiate in good faith extension of these milestones.

5.

Section 3.3. Effective upon the Merger, Section 3.3 of the Amended License
Agreement (Delay of Minimum Use Requirements) shall be deleted in its entirety.

6.

Section 3.4. Effective upon the Merger, Section 3.4 of the Amended License
Agreement (Termination of Minimum Use Requirement) shall be deleted in its
entirety.






--------------------------------------------------------------------------------

7.

Section 6. Effective upon the Merger, Section 6 of the Amended License Agreement
(Option for Additional Genes) shall be deleted in its entirety.

8.

Section 8.2. Effective upon the Merger, Section 8.2 of the Amended License
Agreement (reimbursement of patent expenses) shall be deleted in its entirety
and replaced with the following:

LICENSEE shall be obligated to reimburse HGS fifty percent (50%) of the
reasonable expenses HGS incurs after the Merger for the preparation, filing,
prosecution and maintenance of LICENSED PATENTS.

9.

Section 10.8. Effective upon the Effective Date of the Merger, a new section
10.8 shall be added as follows:

Upon termination by HGS on account of the failure of LICENSEE to satisfy the
minimum use standards under Section 3.2, LICENSEE hereby grants to HGS an
exclusive, worldwide license to any and all information, data, technology,
patents, inventions, documents, and information generated by LICENSEE under this
Agreement to research, develop, import, export, use, distribute, market,
promote, offer for sale and sell products. Promptly after such termination but
not to exceed thirty (30) days, LICENSEE will disclose to HGS in writing and/or
provide any and all data, know-how, inventions, and technology necessary to
enable HGS to fully exploit the license granted herein. Upon termination in
accordance with this Section, LICENSEE hereby grants HGS full access to and the
right to refer to and cross-reference LICENSEE’s INDs (including all equivalents
and supplements thereto), Drug Master Files and any other regulatory submissions
to the FDA (or any similar regulatory agency(ies) of any other country) for
LICENSED PRODUCTS including any clinical and other data contained therein,
consistent with the purpose of this Section. LICENSEE agrees to provide all
reasonably appropriate documentation necessary to achieve such rights of
reference and all other purposes herein. Upon request by HGS, LICENSEE shall
further use reasonably prompt efforts to transfer and assign any Investigational
New Drug Application (INDs) (including all equivalents and supplements thereto)
covering LICENSED PRODUCTS to HGS.

10.

Section 12.5. Section 12.5 of the Amended License Agreement is hereby amended by
striking the addresses of the Licensee and HGS and inserting in their place the
following:

If to the Licensee:

Richard E. Otto
Chief Executive Officer
430 10th Street, N.W., Suite S-204
Atlanta, Georgia 30318

If to HGS:

Ellen S. Baron, PhD
Senior Vice President, Business Development
Human Genome Sciences, Inc.
9410 Key West Avenue
Rockville, MD 20850






--------------------------------------------------------------------------------

With a Copy to:

James H. Davis, PhD
Senior Vice President and General Counsel
Human Genome Sciences, Inc.
9410 Key West Avenue
Rockville, MD 20850

11.

Except as otherwise expressly stated herein, all provisions of the Amended
License Agreement remain in full force and effect.

12.

This Amendment may be signed in one or more counterparts, which when taken
together shall constitute one and the same Amendment.

(Signatures on Following Page)






--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

 

 

HGS:



 

 

 

HUMAN GENOME SCIENCES, INC.



 

 





 

By: 



/s/  ELLEN S. BARON

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

Ellen S. Baron

 

 

 

 

Title: 

Senior Vice President, Business Development


 

 

 

 

LICENSEE:



 

 

 

VASCULAR GENETICS INC.



 

 





 

By: 



/s/  RICHARD E. OTTO

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

Richard E. Otto

 

 

 

 

Title: 

Chief Executive Officer

